

Exhibit 10.1


SEASPINE HOLDINGS CORPORATION


SENIOR LEADERSHIP RETENTION AND SEVERANCE PLAN
(Effective January 27, 2016)


This document sets forth all applicable terms of the Senior Leadership Retention
and Severance Plan (this “Plan”) of SeaSpine Holdings Corporation, a Delaware
corporation (the “Company”), for its benefit and the benefit of its affiliates
(including any direct or indirect subsidiary company), effective as of the date
set forth above and until further amended or terminated by the Company’s Board
of Directors or a properly authorized committee thereof (collectively, the
“Board”) in accordance with Section 11(a). Certain capitalized terms used in
this Plan are defined in Section 10. As applicable under the circumstances, the
term “Company” refers to the SeaSpine Holdings Corporation subsidiary that
employs a Participant.


1.Applicability. This Plan shall be applicable to each employee of the Company
or any direct or indirect subsidiary of the Company who is designated as a
Participant by the Board and is listed on Exhibit A hereto (each, a
“Participant”), which may be amended by the Company from time to time in
accordance with Section 11(a).


2.At-Will Employment. Each Participant’s employment is and shall continue to be
at-will, as defined under applicable law. If the Participant’s employment
terminates for any reason, the Participant shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Plan or required by applicable law, or as may otherwise be established
under the Company’s then existing employee benefit plans or policies at the time
of termination.


3.Severance Benefits. If a Participant experiences an Involuntary Termination,
and the Participant timely delivers (and does not revoke) the Release (as
defined in Section 8), then the Participant shall be entitled to the following
cash severance benefits, which amount shall be payable by the Company in a
lump-sum on the date determined pursuant to Section 8:


a.If the Involuntary Termination does not occur during the Protection Period:


i.An amount equal to the Participant’s annual base salary immediately prior to
the event(s) constituting the Involuntary Termination (for clarity, disregarding
any reduction in base salary related to the Involuntary Termination); minus


ii.An amount equal to the Participant’s accrued but unused paid time-off as of
such Involuntary Termination.


b.If the Involuntary Termination occurs during the Protection Period:


i.    An amount equal to the product of (A) the Participant’s annual base salary
immediately prior to the event(s) constituting the Involuntary Termination (for
clarity, disregarding any reduction in base salary related to the Involuntary
Termination), multiplied by (B) 2; plus





--------------------------------------------------------------------------------



ii.    An amount equal to the Participant’s estimated cost of continuing the
health care coverage (including, without limitation, medical, dental and vision
coverage) for the Participant and the Participant's dependents who are covered
immediately prior to the event(s) constituting the Involuntary Termination under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, for 24
months; minus


iii.    An amount equal to the Participant's accrued but unused paid time-off as
of such Involuntary Termination.


Notwithstanding the foregoing, the severance benefits are subject to reduction,
if applicable, in accordance with the terms and provisions of Exhibit B, which
are incorporated herein as if fully set forth herein.


4.Equity Acceleration Benefits. In addition to the severance benefits described
in Section 3, if a Participant’s employment with the Company terminates as a
result of an Involuntary Termination during the Protection Period, and the
Participant timely delivers (and does not revoke) the Release (as defined in
Section 8), then the then-unvested portion of any Company equity awards held by
the Participant that are outstanding immediately prior to such termination and
that vest solely based on the passage of time shall conditionally vest and
become exercisable (as applicable) in full immediately prior to such
termination; provided, that if the Participant fails to timely execute or
revokes the Release, all such conditionally vested awards shall be forfeited
upon such failure or revocation. In addition, as applicable, each such award
shall remain exercisable until the earlier of: (a) the date that is 12 months
after the Involuntary Termination (which, for purposes of this Section 4(a),
shall be deemed to have occurred on the vesting date that would have occurred
immediately following the Termination Date, had such Involuntary Termination not
occurred) and (b) the expiration date applicable to such award.


Except to the extent (x) prohibited by law (including securities laws and the
rules of self-regulatory organizations, including stock exchanges) or the 2015
Incentive Award Plan (or any other plan to the extent applicable to an equity
award) or (y) determined by the Board to be necessary to avoid materially
adverse financial consequences to the Company, the provisions of this Section 4,
automatically and without the need for further action by the Company or any
Participant, hereby amend each equity award granted by the Company to a
Participant (and related documentation), whether such award was granted prior to
or after the effectiveness of this Plan; provided, however, that nothing in the
foregoing shall preclude the Company and/or a Participant from entering into one
or more documents to amend any such equity award and related documentation.


5.Other Terminations. If the Participant experiences a termination of employment
for any reason other than as a result of an Involuntary Termination, then the
Participant shall not be entitled to the severance benefits under Sections 3 or
4 of this Plan.


6.Accrued Wages and PTO; Expenses. In addition to the benefits under Sections 3
and 4 of this Plan, with regard to a Participant whose employment terminates as
a result of an Involuntary Termination: (i) the Company shall pay the
Participant any unpaid base salary due for periods prior to and including the
Termination Date; (ii) the Company shall pay the Participant all of the
Participant’s accrued and unused paid time-off through the Termination Date; and
(iii) following submission of proper expense reports by the Participant, the
Company shall reimburse the Participant for all expenses reasonably and
necessarily incurred by the Participant in connection with the business of the
Company prior to the Termination Date. These payments shall be made promptly
upon termination and within the period of time mandated by law including, but
not limited to, Section 409A of the Code.



--------------------------------------------------------------------------------





7.Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, license, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
(including, if warranted under the circumstances, a subsidiary or parent of such
successor) shall assume the Company’s obligations under this Plan and agree
expressly to perform the Company’s obligations under this Plan in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this Plan,
the term “Company” shall include any successor (or, if warranted, a subsidiary
or parent of such successor) to the Company’s business and/or assets which is
required to assume the Company’s obligations as described in this Section 7 or
which becomes bound by the terms of this Plan by operation of law.


8.Execution of Release. As a condition of receiving the benefits under Sections
3 and 4 of this Plan, the Participant shall execute and not revoke a general
release of claims, which will also confirm any post-termination obligations
and/or restrictions applicable to the Participant (the “Release”), such that the
Release becomes effective no later than 60 days following the Termination Date
(the “Release Deadline”). The severance benefits under Section 3 shall be paid
on the date the Release is effective; provided, however, that, in the event the
Participant’s Involuntary Termination occurs at a time during the calendar year
where it would be possible for the Release to become effective in the calendar
year following the calendar year in which the Involuntary Termination occurs,
the severance benefits under Section 3 shall be paid on the first payroll date
following the Release Deadline.


9.
Notices.



a.    General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or three (3) days after having been mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Participant, mailed notices shall be addressed to him or her at the home address
that he or she most recently communicated to the Company (or an affiliate of the
Company) in writing. In the case of the Company, mailed notices shall be
addressed to its principal executive offices, and all notices shall be directed
to the attention of its Secretary.


b.    Notice of Termination. Any termination of employment by the Company with
or without Cause or by the Participant for Good Reason shall be communicated by
a notice of termination to the other party hereto given in accordance with this
Section 9. Any such notice provided by the Company under circumstances
constituting a for-Cause termination, or by the Participant under circumstances
constituting Good Reason, shall indicate the specific termination provision in
this Plan relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the Termination Date. The failure by either party
to include in the notice any fact or circumstance which contributes to a showing
of a for-Cause termination or an Involuntary Termination shall not waive any
right of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing such party’s rights hereunder.


10.Definition of Terms. The following terms referred to in this Plan shall have
the following meanings:


a.    2015 Incentive Award Plan. “2015 Incentive Award Plan” shall mean the
Company’s 2015 Incentive Award Plan, as such may be amended and/or restated from
time to time.





--------------------------------------------------------------------------------





b.    Cause. “Cause” shall have the meaning ascribed to such term in the 2015
Incentive Award Plan.


c.    Change in Control. “Change in Control” shall have the meaning ascribed to
such term in the 2015 Incentive Award Plan.


d.    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.


e.    Good Reason. “Good Reason” shall mean the occurrence of either of the
following without Participant’s prior written consent: (i) a reduction in
Participant’s base salary and/or employee benefits that materially diminishes
the aggregate value of Participant’s base salary and/or benefits, unless a
reduction is made in connection with an across-the-board reduction of all
Participant’s base salaries and/or benefits by a percentage less than 20% and at
least equal to the percentage by which Participant’s base salary and/or benefits
are reduced; and (ii) in the event of such an across-the-board reduction and a
subsequent across-the-board restoration of all or any portion of reduced base
salary and/or benefits, a failure to restore Participant’s base salary and/or
benefits in at least a proportional manner.


f.    Involuntary Termination. “Involuntary Termination” shall mean the
termination of the employment of a Participant either by the Company without
Cause (other than due to the Participant’s death or disability) or by the
Participant for Good Reason.


g.    Protection Period. “Protection Period” shall mean the period beginning
upon a Change in Control and ending on the one-year anniversary of a Change in
Control.


h.    Successor Entity. “Successor Entity” means any entity that acquires or
otherwise succeeds to all or substantially all of the business or assets of the
Company upon and following a Change in Control.


i.    Termination Date. “Termination Date” shall mean the effective date of the
Participant’s Involuntary Termination.


11.
Miscellaneous Provisions.



a.    Amendment or Termination. Neither the Company nor any Successor Entity may
amend this Plan if any such amendment would have an adverse impact on the
interests of a Participant under this Plan, in either case, without the express
written consent of the Participant(s) so affected. Following a Participant’s
Involuntary Termination, no Plan termination or amendment shall adversely affect
the rights of such Participant under this Plan without such Participant’s
written consent.


b.    Effect of Statutory Benefits. To the extent that any benefits are required
to be paid to the Participant upon termination of employment with the Company as
a result of any requirement of law or any governmental entity in any applicable
jurisdiction, the aggregate amount of severance benefits payable pursuant to
Sections 3 and 4 shall be reduced by such amount.


c.    No Duty to Mitigate. A Participant shall not be required to mitigate the
amount of any payment contemplated by this Plan, nor shall any such payment be
reduced by any earnings that the Participant may receive from any other source.





--------------------------------------------------------------------------------



d.    Waiver. No provision of this Plan may be waived or discharged unless the
waiver or discharge is agreed to in writing and signed by the affected
Participant and by an authorized officer of the Company (other than the
Participant). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Plan by the other party shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time.


e.    Integration. This Plan supersedes all prior or contemporaneous agreements,
whether written or oral, with respect to the benefits contemplated by this Plan
(including without limitation any severance benefits or payments included in a
Participant’s offer letter, employment agreement or other severance
arrangement); provided, however, that, for clarification purposes, this Plan
shall not affect any agreement(s) between the Company and a Participant
regarding intellectual property matters, non-solicitation restrictions or
confidential information of the Company.


f.    Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.


g.    Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.


h.    Withholding and Employment Taxes. The Company shall have the authority and
the right to deduct and withhold an amount sufficient to satisfy federal, state,
local and foreign taxes required by law to be withheld with respect to any
severance benefits or payments payable under this Plan.


i.    Section 409A of the Code.


i.    This Plan is intended to comply with, or otherwise be exempt from, Section
409A of the Code and any regulations and Treasury guidance promulgated
thereunder. The Company shall undertake to administer, interpret, and construe
this Plan in a manner that does not result in the imposition on a Participant of
any additional tax, penalty, or interest under Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, to the extent that
the Board determines that any payments or benefits under this Plan may not be
either compliant with or exempt from Section 409A of the Code and related
Department of Treasury guidance, the Board may in its sole discretion adopt such
amendments to this Plan or take such other actions that the Board determines are
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Plan from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 11(i) shall not create any obligation on
the part of the Board to adopt any such amendment or take any other action, nor
shall the Company have any liability for failing to do so.


ii.    Notwithstanding anything in this Plan to the contrary, to the extent that
any payment or benefit hereunder constitutes non-exempt nonqualified deferred
compensation for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable hereunder by reason of a Participant’s
termination of employment, then, to the extent required by Section 409A of the
Code, all references to the Participant’s termination of employment shall be
construed to mean a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”), and such amounts shall only be paid
upon or by reference to the Participant’s Separation from Service.



--------------------------------------------------------------------------------





iii.    Notwithstanding anything to the contrary in this Plan, no amounts shall
be paid to any Participant under this Plan during the six-month period following
such Participant’s “separation from service” (within the meaning of Section
409A(a)(2)(A)(i) of the Code and Treasury Regulation Section 1.409A-1(h)) to the
extent that the Board reasonably determines that paying such amounts at the time
or times indicated in this Plan would result in a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), the
Participant shall receive payment of a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Participant during such six
(6)-month period without interest thereon.







--------------------------------------------------------------------------------





Exhibit A


PARTICIPANTS


[As of the effective date, the Participants consist of the Company’s named
executive officers (other than the Company’s President and Chief Executive
Officer, who is not an eligible participant) and the other members of the
Company’s senior leadership team (which, as of the effective date, consists of
those employees who report to the Company’s President and Chief Executive
Officer).]





--------------------------------------------------------------------------------





Exhibit B


LIMITATION ON PAYMENTS


(a)Notwithstanding any other provision of this Plan, in the event that any
payment or benefit received or to be received by a Participant (including any
payment or benefit received in connection with a termination of a Participant’s
employment, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part) to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Total Payments shall be reduced to the extent necessary so that no portion of
the Total Payments is subject to the Excise Tax, but such reduction shall be
made only if (i) the net amount of such Total Payments as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).
(b)In the event that a reduction of Total Payments is being made in accordance
with this Exhibit B, the reduction will occur, with respect to the Total
Payments considered parachute payments within the meaning of Section 280G of the
Code, in the order provided by the below clauses (A) through (B) and with the
objective of maximizing the after-tax value of the Total Payments that are
retained by the Participant. The “Value” (measured as of the Change in Control)
(or portion thereof) that is (i) a cash payment is its after-tax present value
and (ii) an equity award is the after-tax present value of the difference
between the aggregate fair market value of the shares (or other equity
interests) underlying such equity award minus the equity award's aggregate
exercise or purchase price (if any). The “280G Value” of a cash payment or of an
equity award is its parachute payment present value as determined under Section
280G of the Code. With respect to any cash payment or equity award, the
difference between its Value minus its 280G Value is the “Difference”.
(A) reduction of cash payments and equity awards in order based on the relative
magnitude of their Differences (that is, cash payments and equity awards with a
higher negative Differences shall be reduced first, followed by those cash
payments and equity awards with lower positive Differences such that those cash
payments and equity awards with the highest positive Differences shall be
reduced (if at all) last); and
(B) reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).



--------------------------------------------------------------------------------



If two or more separate Total Payments amounts have the exact same Difference,
then (x) equity awards shall be reduced before cash payments with the same
Difference and (y) Total Payments of the same type that have a later in time
award date shall be reduced first before other Total Payments with the same
Difference. The foregoing reduction process shall be effected in a manner that
does not violate Section 409A of the Code.
(c)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
 



